Citation Nr: 0012156	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  98-08 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for undiagnosed illness 
manifested by joint and muscle pain, fatigue, dizziness, 
decreased vision, memory loss and loss of concentration.

2.  Entitlement to service connection for lumbosacral strain 
on a direct basis or as secondary to service connected left 
5th metatarsal fracture.

3.  Entitlement to service connection for bilateral knee 
strain on a direct basis or as secondary to service connected 
left 5th metatarsal fracture.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from May 1987 to July 1991 
with service in Southwest Asia during the Persian Gulf War.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions issued by the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In a rating decision 
dated in October 1997, the RO denied service connection for 
undiagnosed illness manifested by joint and muscle pain, 
fatigue, dizziness, decreased vision, memory loss and loss of 
concentration.  The RO also denied claims for service 
connection for bilateral knee strain and lumbosacral strain 
on a direct basis.  In a rating decision dated in April 1996, 
the RO denied service connection for bilateral knee strain 
and lumbosacral strain as secondary to service connected left 
5th metatarsal fracture.  The appellant has perfected his 
appeal on all of the above- mentioned issues.  Therefore, the 
Board has rephrased the issues listed on the title page in 
order to more properly reflect the claims on appeal.

The appellant's claim for service connection for undiagnosed 
illness manifested by joint and muscle pain, fatigue, 
dizziness, decreased vision, memory loss and loss of 
concentration is addressed in the remand appended to this 
decision.


FINDINGS OF FACT

1.  No medical evidence has been presented or secured to 
establish a causal relationship between the appellant's 
current back disability and his active service and/or his 
service connected fracture of the left 5th metatarsal.

2.  The claim for service connection for lumbosacral strain 
on a direct basis or as secondary to service connected left 
5th metatarsal fracture is not plausible.

3.  No medical evidence has been presented or secured to 
establish a causal relationship between the appellant's 
bilateral knee disability and his active service and/or his 
service connected fracture of the left 5th metatarsal.

4.  The claim for service connection for bilateral knee 
strain on a direct basis or as secondary to service connected 
left 5th metatarsal fracture is not plausible.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
lumbosacral strain on a direct basis or as secondary to 
service connected left 5th metatarsal fracture is not well 
grounded, and there is no further duty to assist the 
appellant in the completion of his application.  38 U.S.C.A. 
§§ 5103(a) and 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
bilateral knee strain on a direct basis or as secondary to 
service connected left 5th metatarsal fracture is not well 
grounded, and there is no further duty to assist the 
appellant in the completion of his application.  38 U.S.C.A. 
§§ 5103(a) and 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Summary

The appellant contends, in essence, that his bilateral knee 
and lumbar spine disabilities were incurred in service and/or 
are proximately due to his service connected left 5th 
metatarsal fracture.  According to his March 2000 testimony 
before the undersigned and his various statements of record, 
he complains of a recurrent strain of the back since an in- 
service back injury in 1990.  He testified to chronic 
bilateral knee pain which began a few years following his 
discharge from service, but he told a VA examiner that he 
injured his right knee while on active duty.  He opines that 
he manifests an altered gait due to his service connected 
Jones fracture of the left 5th metatarsal, and that this 
altered gait caused additional disability of both knees and 
the back.

In support of his claim, the appellant has submitted a 
pamphlet, presumably published by Dr. Scholls Foot 
Specialists, which indicates that an improper gait due to 
foot pain could result in lower back and knee pain.  He has 
also submitted lay statements from his family members and 
friends which attest to his complaint of knee and back pain 
since his separation from service.

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, 
he must present a claim which is not inherently implausible 
when his contentions and the evidence of record are viewed in 
the light most favorable to his claim.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  A well grounded claim 
for service connection requires evidence of 1) a current 
disability as provided by a medical diagnosis; 2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and 3) a nexus, or link, between the in- 
service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 C.F.R. § 3.303 (1999); 
Layno v. Brown, 6 Vet.App. 465 (1994); Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).

Additionally, service connection may be established on a 
secondary basis for "any additional impairment of earning 
capacity resulting from an already service connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service connected condition."  Allen v. Brown, 7 Vet.App. 
439, 448 (1995).  See also 38 C.F.R. § 3.310(a) (1999).  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability.  Id.

Service medical records do show that the appellant was 
treated for complaint of low back pain following a falling 
injury in June 1990.  At that time, physical examination was 
significant for decreased range of motion and questionable 
straight leg raising test.  The assessment was of low back 
pain (LBP) which was treated with Robaxin and Motrin.  He 
continued to complain of low back pain throughout July.  
There was a finding of a positive straight leg raise test on 
the left side, but x- ray examination was interpreted as 
showing a "normal lumbar spine."  In this respect, views of 
the lumbar spine demonstrated vertebral spaces to be normal 
in configuration and the intervertebral disc spaces were 
maintained.   There was no evidence of spondylosis, 
spondylolisthesis and/or traumatic, neoplastic or significant 
arthritic change.  His assessments included low back pain and 
lumbar strain.  The remainder of service medical records are 
negative for complaint, treatment, manifestation or diagnosis 
of lumbar spine disability.

Service medical records also show that the appellant incurred 
a "Jones" fracture of the left 5th metatarsal due to an 
inversion injury in March 1991.  He was placed in a cast 
until May of 1991.  In May 1991, physical examination 
revealed callous formation on the left foot.  An x- ray 
examination revealed nonunion of the 5th metatarsal fracture.  
A June 1991 podiatry consultation revealed his complaint of 
soreness upon standing for a prolonged period of time.  There 
was no evidence of complaint, treatment, manifestation or 
diagnosis of right or left knee disability in any of the 
service medical records.

On VA examination, dated in August 1991, the appellant 
complained of aching of the left foot with increased pain 
upon walking, but he did not voice complaint of knee or back 
pain.  On physical examination, he walked with no hint of a 
limp.  His back mobility was entirely full.  There were no 
positive findings with respect to the low back.  The 
remainder of examination was negative.  Impression was of 
history of Jones fracture of the 5th metatarsal with some 
residual pain but otherwise doing satisfactorily.  By means 
of a rating decision dated in September 1991, the RO granted 
service connection for residuals of Jones fracture of the 
left 5th metatarsal.

VA outpatient treatment records first showed treatment for 
complaint of chronic left foot pain beginning in 1996.  A 
November 1996 x- ray examination was interpreted as showing a 
healed fracture of the left 5th metatarsal without 
significant deformity.  His private clinical records first 
show treatment for back disability in April 1997, at which 
time a magnetic resonance imaging (MRI) scan, conducted by 
Sante Fe Radiology P.C., revealed a central small disc 
protrusion at L3- L4, a broad based annular left protrusion 
at L4- L5 with possible neural encroachment and left 
protrusion at L5- S1 with possible, though unlikely, neural 
encroachment.  A May 1997 letter by Lee S. Levin, M.D., 
recommended that the appellant be placed on light duty due to 
a diagnosis of disc disease with questionable spinal 
stenosis.

A June 1997 VA feet examination report noted that the 
appellant's gait appeared to be reasonably normal when 
wearing shoes with a slight limp on the left side without 
shoes.  It was noted that he tended to plant his left foot as 
a unit with poor push- off on that side.  He had callouses 
over the ball of the big toe but not at the base of the 5th 
metatarsal.  Diagnoses included healed Jones fracture of the 
left 5th metatarsal, post- traumatic mild degenerative joint 
disease involving the tarsometatarsal joint of the left foot 
and unrelated problem of congenital high arches.

In a letter dated in July 1997, David W. Caldwell, M.D. noted 
a diagnosis of episodic low back pain probably related to 
left L4- 5 disc protrusion.  Dr. Caldwell noted that the 
appellant's symptoms were typical of a disc strain, and that 
his complaint of mild left foot numbness after running was 
probably related to some mild nerve compression on the left 
at L4- 5.

On VA general medical examination, dated in September 1997, 
the appellant complained of recurrent back spasm, occurring 
approximately two to three times per month, since an in- 
service injury in 1990.  This non- radiating pain, which was 
localized in the midline of his low back, lasted for two days 
with each episode and was aggravated by over- exertion.  
Physical examination of the lower back and both knees was 
unremarkable, but he was given diagnoses of back strain and 
bilateral knee strain.

On VA spine examination, dated in February 1998, the 
appellant reported a history of injuring his back in 1990 
with several subsequent back injuries during service.  He 
also reported injuring his right knee during service.  
Examination of the lumbosacral spine was significant for 
decreased range of motion, percussion pain, positive straight 
leg testing at 50 degrees bilaterally and decreased pinprick 
sensation in the left foot.  Both knees revealed range of 
motion from 0 to 140 degrees and were otherwise unremarkable.  
X- ray examinations revealed some narrowing of the L5- S1 
intervertebral disc space, a healed fracture of the 5th 
metatarsal bone with degenerative arthritic changes of the 
tarsometatarsal joints of the left foot, and knees "within 
normal limits."  Diagnoses included chronic lumbosacral 
strain with radiculopathy, Grade I chondromalacia of the 
right patella, residuals of a Jones fracture of the left 5th 
metatarsal and early posttraumatic arthritis of the 
tarsometatarsal joints of the left foot.

In an opinion letter dated in March 1998, a Board certified 
VA orthopedic examiner noted that the clinical records showed 
that the appellant's left 5th metatarsal fracture had healed 
without difficulty.  There was a report of back injuries 
while in service, and a diagnosis of Grade I chondromalacia 
of the right patella which was made solely on a clinical 
basis.  The examiner opined that, since the fracture had gone 
on to heal with no residuals, there was no correlation in the 
medical literature which would connect any condition of the 
knees or lumbar spine to the healed foot metatarsal fracture.

On VA foot examination, dated in July 1999, the appellant 
complained of flare- ups of foot pain which prevented him 
from engaging in prolonged walking, running or standing.  He 
noted that he had been prescribed orthotics for his foot, but 
these didn't seem to alleviate his symptoms.  On physical 
examination, his gait showed mild favoring of his left foot 
with a mild limp, however, there were no callosities, 
breakdown, or unusual wear patterns on his shoes.  X- ray 
examination was interpreted as showing "minimal irregularity 
at the base of the fifth metatarsal."  Diagnosis was of 
status post- healed Jones fracture of the left foot and 
traumatic arthritis of the left foot.

Private clinical records from Dr. Frederico, D.P.M., dated in 
March 2000, revealed a diagnosis of chondromalacia patella of 
both knees.  It was noted that the appellant complained of 
chronic left foot pain, but physical examination revealed no 
crepitation on range of motion or pain at the 5th metatarsal 
base.  Dr. Frederico did note a possible cavus foot type that 
might have been lending itself to a chronicity of lateral 
ambulation.  The appellant was advised to return to VA 
podiatry clinic for a pair of custom functional orthotics.  
He was also advised that the valgus post on the rear foot was 
not of such severity to worsen the chondromalacia of the 
knees.

II.  Service connection - lumbar spine disability

Service medical records do show treatment for a lumbar back 
strain in June and July of 1990, and the appellant has 
testified to recurrent episodes of back strains thereafter.  
Additionally, the medical evidence establishes a current back 
disability manifested by episodic low back pain probably 
related to left L4- 5 disc protrusion.  For purposes of a 
well grounded analysis, the Board presumes the truthfulness 
of the appellant's assertions of continuity, as required by 
King v. Brown, 5 Vet.App. 19, 21 (1993).  As such, the Board 
finds that the first two prongs of the Caluza requirements 
have been satisfied.  However, a well grounded claim requires 
more than layperson assertions relating post- service medical 
findings and symptomatology with an in- service injury.  
Espiritu, 2 Vet.App. 492 (1992).  See also 38 C.F.R. 
§ 3.303(b)(1998); Savage, 10 Vet.App. 488 (1997).  This is so 
because a lay person is not competent to speak to a question 
regarding medical etiology.  Id.

Upon reviewing the pertinent evidence, the Board fails to 
find any evidence of record which establishes a nexus between 
the appellant's in- service back strain and his current back 
disability.  With the exception of his treatment for a back 
strain in June and July 1990, the remainder of service 
medical records are negative for complaint, treatment, 
manifestation or diagnosis of back disability.  Post- 
service, an August 1991 VA examination revealed entirely full 
back mobility with no positive findings.  He was first 
diagnosed with a chronic disability of the lumbar spine in 
1997.  There is no medical opinion linking the chronic lumbar 
spine disability to service, to include the back strain 
treated in service.

In this case, the appellant has argued that his lumbar spine 
disabilities stems from his in- service injury and/or is 
proximately due to his service connected left 5th metatarsal 
fracture.  However, as noted above, he is not competent to 
speak to the etiology of his current back disability.  In 
support of his contentions, he has referred to an article 
which relates a possible relationship between an altered gait 
and low back pain.  In the absence of medical opinion, 
however, the article is insufficient to well ground his claim 
as it does not speak to the particular facts of this case.  
See Libertine v. Brown, 9 Vet App 521 (1996); Sacks v. West, 
11 Vet.App. 314 (1998).  Rather, the only medical opinion of 
record, that of a VA Board certified orthopedist, fails to 
find a correlation between his service connected fracture of 
the left 5th metatarsal and his current back disability.

In view of the fact that the appellant fails to satisfy the 
Caluza requirement of medical evidence of a causal 
relationship between his current back disability and his 
active service and/or his service connected left foot 
disability, the claim for service connection for lumbosacral 
strain on a direct basis or as secondary to service connected 
left 5th metatarsal fracture must be denied as not well 
grounded.  See Edenfield v. Brown, 8 Vet.App. 384 (1996) (en 
banc) (disallowance of a claim as not well grounded amounts 
to a disallowance of the claim on the merits based on 
insufficiency of evidence).


III.  Service connection - bilateral knee disability

The first requirement for a well grounded claim is competent 
evidence that the appellant has the disability for which he 
is seeking benefits.  Review of his post- service medical 
records reveals diagnoses of bilateral knee strain and 
chondromalacia patellae.  Thus, he has satisfied the first- 
prong of the Caluza requirements by presenting competent 
medical evidence of a current disability.

The second Caluza requirement requires evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates.  
The appellant has testified to chronic bilateral knee pain 
which began a few years following his discharge from service, 
but he has also told a VA examiner that he injured his right 
knee while on active duty.  His service medical records are 
negative for complaint, treatment, manifestation or diagnosis 
of right or left knee disability.  For the limited purposes 
of a well grounded analysis, the Board will presume that he 
injured his right knee during service.  King, 5 Vet.App. 19 
at 21.

Nonetheless, upon review of the pertinent evidence, the Board 
finds that the appellant's claim of service connection for 
bilateral knee disability is not well grounded as he has 
failed to satisfy the third Caluza requirement.  The record 
first reveals a diagnosis of bilateral knee strain on VA 
examination in September 1997 with a diagnosis of 
chondromalacia patellae thereafter.  There is no evidence of 
a causal relationship between his bilateral knee disability 
and his military service and/or his service connected Jones 
fracture of the left 5th metatarsal.  Rather, a VA Board 
certified orthopedist has provided opinion that a correlation 
does not exist between his service connected fracture of the 
left 5th metatarsal and any condition of the knees.

As indicated above, the appellant's own opinion that a causal 
relationship exists between his bilateral knee disability and 
his service connected fracture of the left 5th metatarsal, 
even when taken together with the article which relates a 
possible relationship between an altered gait and knee pain, 
is insufficient to well ground his claim.  Espiritu, 2 
Vet.App. 492 (1992); Libertine, 9 Vet App 521 (1996); Sacks, 
11 Vet.App. 314 (1998).  As he has failed to submit medical 
evidence of a causal relationship between his current 
bilateral knee disability and his active service and/or his 
service connected left foot disability, his claim for service 
connection for bilateral knee strain on a direct or secondary 
basis must be denied as not well grounded.  See Edenfield, 8 
Vet.App. 384 (1996).

IV.  Due process

The United States Court of Appeals for Veterans Claims has 
recently held that, absent the submission and establishment 
of a well grounded claim, VA cannot undertake to assist a 
claimant in developing facts pertinent to his/her claim.  
Morton v. West, 12 Vet.App. 477, 486 (1999).  See Epps v. 
Gober, 126 F.3d 1464, 1467 (Fed.Cir. 1997), cert denied, ____ 
U.S. ____,118 S.Ct. 2348, 141 L.Ed.2d 718 (1998).  However, 
VA may be obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of evidence needed to complete his or her 
application.  See Graves v. Brown, 8 Vet.App. 522 (1996).  
Conversely, VA may undertake development to assist the 
appellant in developing facts pertinent to all well grounded 
claims.  See Morton, 12 Vet.App. at 486 (1999).

Review of the claims folder on appeal clearly shows that the 
appellant has been notified of the type of evidence needed to 
complete his application for his service connection claims.  
In this respect, the RO has issued a Statement of the Case 
and subsequent Supplemental Statements of the Case which have 
notified the appellant of the reasons and basis for the 
denial of his claims.  The RO has also obtained all available 
private and VA treatment records identified by the appellant, 
and afforded him VA examinations.  The Board discerns no 
additional sources of relevant information which may be 
obtained concerning the present claim.  Accordingly, the 
Board is satisfied that the obligation imposed by section 
5103(a) has been satisfied.  See generally Wood v. Derwinski, 
1 Vet.App. 190 (1991) (VA "duty" is just what it states, a 
duty to assist, not a duty to prove a claim).


	(CONTINUED ON NEXT PAGE)

ORDER

The claim for service connection for lumbosacral strain on a 
direct basis or as secondary to service connected left 5th 
metatarsal fracture is denied as not well grounded.

The claim for service connection for bilateral knee strain on 
a direct basis or as secondary to service connected left 5th 
metatarsal fracture is denied as not well grounded.


REMAND

During his appearance before the undersigned in March 2000, 
the appellant testified that the final stage of his 
diagnostic testing for undiagnosed illness, as part of VA's 
Gulf War Study program, was expected to be completed in 
approximately June of 2000.  He further testified that he 
believed the findings and conclusions of this study would be 
pertinent to the adjudication of his claim for service 
connection.  Additionally, he referred to diagnostic tests, 
such as aerobic therapy, which are not reflected in the 
medical records associated with the claims folder.  
Accordingly, the Board is of the opinion that the RO should 
obtain these medical records prior to any further 
adjudication of this claim.

Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain the appellant's current 
private and VA clinical records, to include the 
complete medical file relating to his 
participation VA's Gulf War Study program, and 
associate such records with the claims folder.

2.  The appellant is hereby advised of his right 
to present any additional evidence or argument 
while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

3.  After completion of the above- referenced 
development, the RO should readjudicate the claim 
for service connection for undiagnosed illness 
manifested by joint and muscle pain, fatigue, 
dizziness, decreased vision, memory loss and loss 
of concentration.  In doing so, the RO should give 
consideration to all the evidence of record to 
include any additional evidence obtained by the RO 
pursuant to this remand.  If any benefit sought on 
appeal, for which a notice of disagreement has 
been filed, remains denied, the appellant and his 
representative should be furnished a Supplemental 
Statement of the Case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 


